Exhibit 10.1
STOCK PURCHASE AGREEMENT
This Stock Purchase Agreement (this "Agreement"), dated as of October 26, 2016
(the "Effective Date"), is made by and between Blackboxstocks Inc., a Nevada
corporation (the "Company"), and Stephen Chiang, a citizen of
Singapore (the "Purchaser").
WHEREAS, the Company proposes to issue 3,000,000 shares (the "Shares") of its
common stock, par value $0.001 per share (the "Common Stock"), at a price of
$0.50 per Share;
WHEREAS, the Purchaser desires to purchase the Shares for cash consideration in
the total aggregate amount of $1,500,000.00;
WHEREAS, in connection with the purchase of the Shares, the parties hereto and
certain other shareholders of the Company (as applicable) have agreed to execute
that certain Investor Rights Agreement (the "Investor Rights Agreement") and
that certain Right of First Refusal and Co‑Sale Agreement (the "Right of First
Refusal Agreement" and, together with the Investor Rights Agreement, the
"Transaction Documents"), each dated as of the Effective Date, copies of which
have been reviewed by the Company and the Purchaser; and
WHEREAS, the Company, upon the terms and conditions and in reliance upon the
representations of the Purchaser contained herein, has agreed to issue the
Shares to the Purchaser for such cash consideration.
NOW, THEREFORE, in consideration of the premises, representations, warranties,
covenants, and agreements set forth in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement agree as follows:
1. Purchase of Shares.
(a)     Subject to the terms and conditions of this Agreement, the Purchaser
hereby irrevocably agrees to purchase, and the Company hereby agrees to sell and
issue to the Purchaser, the Shares at a price per Share of $0.50, for an
aggregate purchase price of $1,500,000.00 (the "Purchase Price").
(b)     The Purchase Price will be paid in cash by the Purchaser by wire
transfer to the Company made in accordance with the following wire instructions:
Receiver - Bank of America
SWIFT Code – BOFAUS3N
Beneficiary Bank - Bank of America
Beneficiary Account Number – XXXXXXXXXXX
Beneficiary Account Name – Blackboxstocks, Inc.


Beneficiary Bank Info.
Bank of America
Preston Beltline Branch
14999 Preston Road
Building E
Dallas, Texas 75254
Phone 972-419-6100
 
 

--------------------------------------------------------------------------------



2. Closing; Deliveries; and Conditions to Closing.
(a)    Closing.  The purchase and sale of the Shares shall take place remotely
via the exchange of documents and signatures at 9:00 a.m. CDT on October 27,
2016, or at such other time and place as the Company and the Purchaser mutually
agree upon, orally or in writing (which time and place are designated as the
"Closing").
(b)    Deliveries.  At the Closing, the Company shall deliver to the Purchaser a
certificate representing the Shares against payment of the Purchase Price
payable as set forth in Section 1(b) above.  Each of the Company and the
Purchaser shall deliver to the other its respective executed copy of this
Agreement and each of the Transaction Documents, each dated as of the Effective
Date.
(c)    Additional Conditions to Close.  The Company's obligation to issue the
Shares and deliver its executed copies of the Transaction Documents to the
Purchaser, each at Closing, shall be conditioned upon the Purchaser's
representations and warranties set forth in Section 3 below being true and
correct in all material respects as of the Effective Date.  The Purchaser's
obligation to pay the Company the Purchase Price and to deliver its executed
Transaction Documents to the Company, each at Closing, shall be conditioned upon
each of Gust Kepler and Jeff Sharrock having executed an employee non-compete
agreement substantially in the form or forms delivered to the Purchaser's
counsel and the Purchaser's receipt of such executed employee non-compete
agreements.
3. Representations and Warranties of the Purchaser.  The Purchaser hereby
represents, warrants, and acknowledges to the Company as follows:
(a)    The Purchaser has full power and authority to execute and deliver this
Agreement and to undertake and perform his obligations hereunder.
(b)    All action on the part of the Purchaser necessary for the authorization,
execution and delivery of this Agreement by the Purchaser, for the performance
of the Purchaser's obligations hereunder, and for the payment of the Purchase
Price, has been taken.  Each of this Agreement and the Transaction Documents,
when executed and delivered by the Purchaser, will constitute the legal and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its respective terms, subject to bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
generally relating to or affecting creditors' rights and general principles of
equity.
(c)    The Purchaser is an "accredited investor" as such term is defined in Rule
501 of Regulation D promulgated under the Securities Act of 1933, as amended
(the "Securities Act").
(d)    If the Purchaser is not a United States person (as defined by
Section 7701(a)(30) of the Code), the Purchaser hereby represents that the
Purchaser is satisfied as to the full observance of the laws of his country of
residence in connection with any invitation to subscribe for the Shares or any
use of this Agreement, including (i) the legal requirements of the Purchaser's
country of residence for the purchase of the Shares, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale, or transfer of the Shares.  The Purchaser's subscription and payment for
and continued beneficial ownership of the Shares will not violate any applicable
securities or other laws of the Purchaser's country of residence.
(e)    The Purchaser is purchasing the Shares for the Purchaser's own account,
for investment purposes only, and not for the account of any other person or
entity, and not with a view to distribution, assignment or resale of the Shares
to others or to fractionalization of the Shares in whole or in part.
 
 
2

--------------------------------------------------------------------------------

(f)    The Purchaser understands that the Shares have not been, and will not be,
registered under the Securities Act, by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Purchaser's representations as expressed herein.  The Purchaser understands that
the Shares are "restricted securities" under applicable U.S. federal and state
securities laws and that, pursuant to these laws, the Purchaser must hold
the Shares indefinitely unless they are registered with the Securities and
Exchange Commission (the "SEC") and qualified by state authorities, or an
exemption from such registration and qualification requirements is available. 
The Purchaser acknowledges that the Company has no obligation to register or
qualify the Shares for resale except as set forth in the Investor Rights
Agreement.  The Purchaser further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Shares, and on requirements relating to the Company which
are outside of the Purchaser's control, and which the Company is under no
obligation and may not be able to satisfy.
(g)    The Purchaser has conducted the Purchaser's own due diligence in making a
decision to purchase Common Stock of the Company.  In evaluating the suitability
of an investment in the Company, the Purchaser has not relied upon any
representations or other information (whether oral or written) from the Company
or any other person or entity acting as an agent for the Company, other than the
representations of the Company provided in Section 4 below.  The Purchaser has
discussed with the Purchaser's professional legal, tax and financial advisers
the suitability of an investment in the Company for the Purchaser's particular
tax and financial situation and has determined that the Common Stock will be a
suitable investment for the Purchaser.
(h)    The Purchaser has no need for liquidity with respect to the Purchaser's
investment in the Shares to satisfy any existing or contemplated need,
undertaking or indebtedness.  The Purchaser is able to bear the economic risk of
the Purchaser's investment in the Shares for an indefinite period, including the
risk of losing all of the Purchaser's investment.
(i)    The Company has made available to the Purchaser all documents and
information relating to an investment in the Company as the Purchaser has
requested, and the Purchaser has had the opportunity to ask questions of, and
receive answers from, the Company relating to the Purchaser's investment in the
Shares.
(j)    The Purchaser acknowledges that an investment in the Company involves
substantial risks and recognizes that any historical financial and operating
history relating to the Company and its affiliates that may have been provided
to the Purchaser, if any, was for purposes of illustration only, and no
assurance is or can be given that actual results will correspond with the
historical results.  The Purchaser is fully aware of and understands all of the
risk factors related to the purchase of the Shares.
(k)    The Purchaser is aware that the Company is issuing the Shares pursuant to
exemptions and exceptions from applicable securities laws, and in doing so, is
relying upon, among other things, the representations and warranties of the
Purchaser contained herein.
(l)    The Purchaser understands that the Purchaser may not distribute or
transfer the Shares unless the Common Stock is registered under applicable
securities laws or an exemption from registration is available.
 
 
3

--------------------------------------------------------------------------------

(m)    The Shares were not offered to the Purchaser by means of: (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine, Internet website or similar medium, or broadcast over
television or radio, (ii) any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising, or (iii) any other
form of general solicitation or advertising.
(n)    The Purchaser understands and acknowledges that the certificate issued in
connection with the purchase of the Shares shall be endorsed with the legend set
forth below:
THE COMMON STOCK HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAWS AND MAY NOT BE
OFFERED, SOLD, PLEDGED, OR OTHERWISE TRANSFERRED OR DISPOSED OF UNLESS AND UNTIL
THIS COMMON STOCK IS REGISTERED UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.
4. Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Purchaser as follows:
(a)    The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada. The Company is duly qualified to
transact business and is in good standing in each jurisdiction in which the
failure to so qualify would have a material adverse effect on the Company, its
assets and/or operations.
(b)    The Company has the requisite power and authority to (i) carry on its
business as presently conducted and as proposed to be conducted, and (ii)
execute and deliver this Agreement and issue the Shares.
(c)    All action on the part of the Company and its officers necessary for the
authorization, execution and delivery of this Agreement by the Company, for the
performance of the Company's obligations hereunder and for the issuance of the
Shares, has been taken or will be taken prior to issuance thereof.  This
Agreement, when executed and delivered by the Company, will constitute the legal
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect generally relating
to or affecting creditors' rights and general principles of equity.
(d)    The execution, delivery and performance by the Company of each of this
Agreement and the Transaction Documents, the issuance and delivery of the
Shares, and the performance of the transactions contemplated by this Agreement
and the Transaction Documents: (i) have been duly authorized by all necessary
corporate action of the Company; (ii) do not and will not violate or result in a
violation of, conflict with or constitute or result in a default (whether after
the giving of notice, lapse of time or both) or loss of benefit under any
provision of the certificate of incorporation or bylaws of the Company; (iii) do
not and will not violate or result in a violation of, conflict with or
constitute or result in any breach, default or contravention of (or with due
notice or lapse of time or both would result in any breach, default or
contravention of), or loss of benefit under, any contract or obligation to which
the Company or any of its subsidiaries is a party or by which its or any of its
subsidiaries' assets are bound, or cause the creation of any claim upon any of
the assets of the Company, and do not and will not violate, conflict with or
result in a violation of, or constitute a default (whether after the giving of
notice, lapse of time or both) under, any judgment, injunction, writ, award,
decree or order of any nature of, or any restriction imposed by, any court or
governmental authority against, binding upon or otherwise applicable to the
Company, or, to the Company's knowledge, any provision of United States law,
regulation or rule; (iv) do not and will not require from the Company any notice
to, declaration or filing with, or consent or approval of any United States
federal or state governmental authority (other than such filings as may be
required with the SEC, any U.S. state securities authorities or the OTC Markets
Group, Inc.); and (v) do not and will not violate or result in a violation of,
or constitute a default (whether after the giving of notice, lapse of time or
both) under, accelerate any obligation under, or give rise to a right of
termination of, any permit, license or authorization to which the Company or any
of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound.
 
 
4

--------------------------------------------------------------------------------

(e)    The Shares, when issued in accordance with the terms of this Agreement,
will be duly and validly authorized, validly issued and fully paid and
nonassessable, and will be free and clear of any liens or encumbrances, except
as created pursuant to this Agreement; provided, however, that the Shares will
be subject to certain restrictions on transfer under state and federal
securities laws.
(f)    The authorized capital of the Company consists, immediately prior to the
Closing, of:
(i) 100,000,000 shares of Common Stock, $0.001 par value per share, 20,220,000
of which are issued and outstanding.  All of the outstanding shares of Common
Stock have been duly authorized, are fully paid and nonassessable and were
issued in compliance with all applicable federal and state securities laws.  The
Company holds no Common Stock in its treasury.
(ii)  10,000,000 shares of Preferred Stock, $0.001 par value per share, of which
5,000,000 have been designated as Series A Convertible Preferred Stock, all of
which are issued and outstanding.  The rights, privileges and preferences of the
Preferred Stock are as stated in the Certificate of Designation filed by the
Company with the Secretary of State of Nevada on December 3, 2015 and as
provided by Nevada Revised Statutes.  The Company holds no Preferred Stock in
its treasury.
(g)    There is no litigation or governmental or administrative proceeding or
investigation pending or, to the knowledge of the Company, threatened in writing
against the Company or affecting the properties or assets of the Company, or
against any of the Company's officers, directors or key employees, nor, to the
knowledge of the Company, has there occurred any event or does there exist any
condition on the basis of which any such claim may be asserted, that has had or
could reasonably be expected to have a material adverse effect on the Company,
its assets, properties and/or operations. 
(h)    The Company owns or possesses or can acquire on commercially reasonable
terms sufficient legal rights to all Company Intellectual Property (as defined
below) without any known conflict with, or infringement of, the rights of
others.  To the Company's knowledge, no product or service marketed or sold (or
proposed to be marketed or sold) by the Company violates or will violate any
license or infringes or will infringe any intellectual property rights of any
other party.  Other than with respect to commercially available software
products under standard end-user object code license agreements, there are no
outstanding options, licenses, agreements, claims, encumbrances or shared
ownership interests of any kind relating to the Company Intellectual Property,
nor is the Company bound by or a party to any options, licenses or agreements of
any kind with respect to the patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information, proprietary rights and
processes of any other person.  The Company has not received any communications
alleging that the Company has violated, or by conducting its business, would
violate any of the patents, trademarks, service marks, tradenames, copyrights,
trade secrets, mask works or other proprietary rights or processes of any other
person.  The Company has obtained and possesses valid licenses to use all of the
software programs present on the computers and other software-enabled electronic
devices that it owns or leases or that it has otherwise provided to its
employees for their use in connection with the Company's business.  To the
Company's knowledge, other than inventions assigned to or licensed by the
Company, it will not be necessary to use any inventions of any of its employees
or consultants (or persons it currently intends to hire) made prior to their
employment by the Company.  Each employee and consultant has assigned to the
Company all intellectual property rights he or she owns that are related to the
Company's business as now conducted and as presently proposed to be conducted. 
The Company has not embedded any open source, copyleft or community source code
in any of its products generally available or in development, including, but not
limited to, any libraries or code licensed under any General Public License,
Lesser General Public License or similar license arrangement.   For purposes of
this paragraph, the Company shall be deemed to have knowledge of a patent right
if the Company has actual knowledge of the patent right or would be found to be
on notice of such patent right as determined by reference to United States
patent laws.  As used herein, "Company Intellectual Property" means all patents,
patent applications, trademarks, trademark applications, service marks, service
mark applications, tradenames, copyrights, trade secrets, domain names, mask
works, information and proprietary rights and processes, similar or other
intellectual property rights, subject matter of any of the foregoing, tangible
embodiments of any of the foregoing, licenses in, to and under any of the
foregoing, and any and all such cases that are owned or used by the Company in
the conduct of the Company's business as now conducted and as presently proposed
to be conducted.

5

--------------------------------------------------------------------------------

(i)    The Common Stock is registered pursuant to Section 12 of the U.S.
Securities Exchange Act of 1934, as amended (the "Exchange Act"), and is quoted
on the OTC Pink tier of the OTC Market Groups, Inc.  The Company's Annual Report
on Form 10-K for the year ended December 31, 2015 (and any amendments thereto
filed prior to the date hereof) (the "Form 10-K") and the Current Reports on
Form 8-K and other reports filed by the Company with the SEC between January 1,
2016 and the Effective Date (collectively, the "SEC Reports"), constitute all
reports, schedules, forms, statements and other documents required to be filed
by the Company with the SEC pursuant to the reporting requirements of the
Exchange Act, including pursuant to Sections 13, 14 or 15(d) thereof, since
December 31, 2015. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the SEC promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. Nothing has come to the attention of the
Company since such respective dates that would indicate that the SEC Reports are
not true and correct in all material respects as of the applicable dates
thereof.
(j)    The audited consolidated financial statements of the Company and its
subsidiaries (balance sheet and statements of operations, cash flow and
shareholders' equity, together with the notes thereto) for the fiscal year ended
December 31, 2015 set forth in the Form 10-K contain the unqualified report of
the Company's independent certified public accountants (the "Company Financial
Statements"), are true, complete and correct in all material respects,
consistent in all material respects with the books and records of the Company
and its subsidiaries, and have been prepared in accordance with United States
Generally Accepted Accounting Principles ("GAAP") applied on a consistent basis
throughout the periods indicated. Except as may be otherwise specified in the
Company Financial Statements or the notes thereto, the Company Financial
Statements fairly present in all material respects the financial condition,
operating results and cash flows of the Company and its subsidiaries as of the
dates and for the periods indicated in accordance with GAAP. Nothing has come to
the attention of the Company since such respective dates that would indicate
that any such financial statements are not true and correct in all material
respects as of the applicable dates thereof.
 
 
6

--------------------------------------------------------------------------------

(k)    Except as set forth in the SEC Reports filed prior to the date hereof, as
contemplated by the Transaction Documents or as set forth in the Company
Financial Statements, (a) since January 1, 2016, neither the Company nor any of
its subsidiaries has participated in any transaction (including, without
limitation, amendments to or changes in its Certificate of Incorporation or
Bylaws; incurrences, assumptions or guarantees of any debt for borrowed money;
issuances or sales of securities, other than pursuant to compensatory plans;
discharges or satisfactions of material liens; declarations or payments of
dividends or distributions to stockholders; sales, assignments or transfers of
material assets; waivers of any rights of substantial value; and material
changes in officer compensation) material to the financial condition of the
Company and its subsidiaries taken as a whole which is outside the ordinary
course of business, (b) since January 1, 2016, neither the Company nor any of
its subsidiaries has created or assumed any lien, mortgage or similar claim on
an asset of the Company or any of its subsidiaries that is material to the
Company and its subsidiaries, taken as a whole, and is outside of the ordinary
course of business, (c) since January 1, 2016, there has not been any event,
action, omission or other development or change that, individually or in the
aggregate, has had a material adverse effect on the Company, its assets and/or
operations, (d) since January 1, 2016, there has not occurred a material change
in the Company's or any of its subsidiaries' accounting principles or practice
except as required by reason of a change in GAAP, (e) since January 1, 2016,
there has not occurred any resignation, termination or removal of any officer or
director of the Company or any of its subsidiaries or loss of personnel of the
Company or any of its subsidiaries or change in the terms and conditions of the
employment of the Company's or any of its subsidiaries' officers or key
personnel that has had or could reasonably be expected to have a material
adverse effect on the Company, its assets and/or operations, and (f) since
January 1, 2016, there has been no damage, destruction or loss, whether or not
covered by insurance, that would, individually or in the aggregate, have or
would be reasonably likely to have, a material adverse effect on the Company,
its subsidiaries, and their respective assets and/or operations.
(l)    The Company and its subsidiaries, (a) except where any failure has not
had and could not reasonably be expected to have a material adverse effect on
the Company, its assets and/or operations, have timely and properly filed all
federal, state, local and foreign tax returns required to be filed by any of
them through the date hereof and as of the Closing, and all such tax returns
filed by the Company or any of its subsidiaries are true, correct and complete
in all material respects; (b) have paid or caused to be paid all federal, state,
local, foreign and other taxes, including without limitation, income taxes,
estimated taxes, alternative minimum taxes, excise taxes, sales taxes, franchise
taxes, employment and payroll related taxes, withholding taxes, transfer taxes,
and all deficiencies, or other additions to tax, interest, fines and penalties
owed by any of them (collectively, "Taxes"), required to be paid by any of them
through the date hereof and as of the Closing whether disputed or not, except
Taxes that have not yet accrued or otherwise become due; and (c) and have not
received notice of any audit or of any proposed deficiencies from the Internal
Revenue Service or any other taxing authority (other than routine audits
undertaken in the ordinary course and that have been finally resolved on or
prior to the date hereof).
(m)    Except as disclosed in the SEC Reports, the Company holds all material
authorizations, consents, approvals, franchises, licenses and permits required
under applicable law or regulation for the operation of the business of the
Company and its subsidiaries as presently operated.
5. Further Assurances.  Each party hereto agrees to execute and deliver such
other documents, certificates, agreements and other writings and to take such
other actions as may be reasonably necessary or desirable in order to consummate
or implement expeditiously the transactions contemplated by this Agreement.
6. Miscellaneous.
(a)    This Agreement may be amended, modified or supplemented only by a signed
written agreement (referring specifically to this Agreement) between the Company
and the Purchaser.
 
 
7

--------------------------------------------------------------------------------

(b)    No failure on the part of either party to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of either
party in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver thereof; and no single or partial exercise of any such
power, right, privilege or remedy shall preclude any other or further exercise
thereof or of any other power, right, privilege or remedy.  Any provision of
this Agreement may be waived if, and only if, such waiver is in writing and
signed by each of the Company and the Purchaser.
(c)    This Agreement constitutes the entire agreement and supersedes all other
prior agreements and understandings, both written and oral, between the parties
with respect to its subject matter.
(d)    In the event that any provision of this Agreement is determined to be
invalid, unlawful, void or unenforceable to any extent, such provision or any
portion thereof shall be interpreted to best reflect the parties' intent, and
the remainder of this Agreement shall not be affected and shall continue to be
valid and enforceable to the fullest extent permitted by law.
(e)    This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas, without giving effect to its conflicts of law
principles that could cause the law of another state to apply. THE PARTIES
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT
SITTING IN DALLAS COUNTY, TEXAS, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT.
(f)    The Agreement shall be binding upon the Purchaser, and the Purchaser's
heirs, estate, legal representatives, successors, and permitted assigns and
shall inure to the benefit of the Company and its successors and assigns.
(g)    This Agreement may be executed in several counterparts, each of which
shall constitute an original and all of which, when taken together, shall
constitute one and the same agreement.  Facsimile or .pdf signatures have the
same force and effect as an original.
(h)    The headings contained in this Agreement are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.
[Signature Page Follows]
8

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the Company and the Purchaser has caused this
Agreement to be executed on its or his behalf on the date(s) set forth below to
be effective as of the Effective Date.


 
COMPANY:
 
Blackboxstocks Inc.






By: __________________________
Gust Kepler
President








PURCHASER:






_____________________________

Stephen Chiang

 


9

--------------------------------------------------------------------------------

